Citation Nr: 1025791	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  07-31 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether reduction of monetary benefits for pension to aid and 
attendance rate from housebound rate, based on hospitalization at 
a VA facility from April 21, 2006, to August 8, 2006, was proper.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales




INTRODUCTION

The Veteran served on active duty from February 1940 to October 
1942.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a November 2006 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth 
of Puerto Rico.

In August 2006, the Veteran submitted at statement requesting his 
niece, M.D.Q., be made "administrative guardian" of his 
pension.  This issue has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, and it 
is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran was in receipt of special monthly pension based 
on the need for aid and attendance effective from November 3, 
2005.  

2.  The Veteran was admitted to the VA Medical Center on April 
21, 2006, and was discharged on August 8, 2006.

3.  In a letter dated in August 2006, the RO advised the Veteran 
that the RO proposed reducing his benefits payments from $920 to 
$527 (reduction from the aid and attendance rate to the 
housebound rate) effective June 1, 2006, and reducing the 
benefits to $90 effective August 1, 2006, with the regular rate 
resuming effective August 8, 2006.  

4.  In a letter dated later in December 2006, the RO advised the 
Veteran that the decision had been revised in light of the 
evidence which had been received showing that the primary purpose 
of his admission was to provide rehabilitation.  Accordingly, it 
was noted that his special monthly pension benefits had been 
reduced to the housebound rate or $527 per month as of June 1, 
2006, and that this rate was extended through the discharge date 
of August 8, 2006.  The previously proposed reduction to $90 
effective August 1, 2006, was not implemented.  



CONCLUSION OF LAW

Reduction of payment of pension benefits from the aid and 
attendance rate to the housebound rated based on hospitalization 
at a Department of Veterans Affairs facility from April 21, 2006 
to August 8, 2006, was proper.  38 C.F.R. § 3.551, 3.552 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126), 
prescribes VA's duties to notify the claimant of the evidence 
needed to substantiate a claim, of the evidence VA will obtain, 
and of the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA's duties to help a claimant 
obtain relevant evidence, duties collectively referred to as the 
"duty to assist."  However, there are some claims to which VCAA 
does not apply. Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). One such claim is where, as here, there is no dispute as 
to the facts, and the law is dispositive. Mason v. Principi, 16 
Vet. App. 129.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA does not affect matters on 
appeal when the question is limited to statutory interpretation. 
See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the 
Board concludes that no further action is necessary under the 
VCAA with regard to the matter of whether reduction of pension is 
appropriate, inasmuch as all of the evidence needed to adjudicate 
that claim is of record.  

Many of the facts in this case are not in dispute.  The Veteran 
filed a claim for nonservice-connected disability pension in 
November 2005.  In January 2006, the RO granted disability 
pension.  The RO indicated that development was continuing with 
respect to the claim for special monthly compensation.  The 
Veteran was afforded a VA examination in March 2006 which noted 
that the Veteran was completely dependent on others.  In a 
decision of May 2006, the RO granted special monthly pension 
based on the need for aid and attendance, effective from November 
3, 2005.  

The Veteran was admitted to the VA Medical Center on April 21, 
2006, and was discharged on August 8, 2006.  In August 2006, the 
RO proposed stopping the special monthly pension based on the 
need for aid and attendance because the Veteran's hospital care 
had continued for more than one full calendar month.  
Specifically, the RO proposed reducing the monthly benefits 
payments from $920 to $527 effective June 1, 2006, with the 
regular rate resuming on August 8, 2006.  It was noted that this 
would result in an overpayment of benefits which had already been 
paid.  

A report of contact dated in August 2006 reflects that a social 
worker reported that the Veteran had been hospitalized or 
transferred to a nursing home for rehabilitation on February 28, 
2006 to August 9, 2006.  It was requested that the RO not proceed 
with the stopping the aid and attendance benefits.  

In a letter dated in August 2006, the RO advised the Veteran that 
the RO proposed reducing his benefits payments from $920 to $527 
effective June 1, 2006, and reducing the benefits to $90 
effective August 1, 2006, with the regular rate resuming 
effective August 8, 2006.  The RO subsequently advised the 
Veteran in a letter dated in November 2006 that the proposed 
actions had been taken.  

In a letter dated in December 2006, the Veteran expressed his 
disagreement with the reduction, and stated that he was entitled 
to a grace period because his hospitalization had been for 
rehabilitation purposes.  He submitted a VA nursing discharge 
summary dated August 8, 2006, which noted that he had been 
admitted on April 21, 2006, and that complete rehabilitation 
process was complete.  

In a letter dated later in December 2006, the RO advised the 
Veteran that the decision had been revised in light of the 
evidence which had been received showing that the primary purpose 
of his admission was to provide rehabilitation.  Accordingly, it 
was noted that his special monthly pension benefits had been 
reduced to the housebound rate or $527 per month as of June 1, 
2006, and extending through the discharge date of August 8, 2006.  
It was noted that this reduction was required by 38 C.F.R. 
§ 3.552 as the rehabilitation exception applied only to benefits 
under 38 C.F.R. § 3.551.  The previously proposed reduction to 
$90 effective August 1, 2006, was not implemented.  

The Board notes that the two relevant regulations in this case 
provide as follows:

Sec. 3.551  Reduction Because of Hospitalization.

    (a) General. Pension is subject to reduction as specified 
below when 
a Veteran who has neither spouse, child nor dependent parent is 
hospitalized, unless the Veteran is hospitalized for Hansen's 
disease. 
The provisions of this section apply to initial periods of 
hospitalization and to readmissions following discharge from a 
prior 
period of hospitalization. If the Veteran is hospitalized for 
observation and examination, the date treatment began is 
considered the 
date of admission. Special rules governing discontinuance of aid 
and 
attendance allowance are contained in Sec. 3.552. Except as 
otherwise 
indicated the terms ``hospitalized'' and ``hospitalization'' in 
Sec. Sec. 3.551 through 3.556 mean:
    (1) Hospital treatment in a Department of Veterans Affairs 
hospital 
or in any hospital at Department of Veterans Affairs expense.
    (2) Institutional, domiciliary or nursing home care in a 
Department 
of Veterans Affairs institution or domiciliary or at Department 
of 
Veterans Affairs expense.

[portion deleted]

    (e) Improved pension after January 31, 1990. (1) Where any 
Veteran 
having neither spouse nor child, or any Veteran who is married or 
has a 
child and is receiving pension as a Veteran without dependents, 
is 
furnished domiciliary or nursing home care by VA, no pension in 
excess 
of $90 monthly shall be paid to or for the Veteran for any period 
after 
the end of the third full calendar month following the month of 
admission for such care.

    (2) No pension in excess of $90 monthly shall be paid to a 
Veteran 
having neither spouse nor child, or to a Veteran who is married 
or has a 
child and is receiving pension as a Veteran without dependents, 
for any 
period after the month in which the Veteran is readmitted within 
six 
months of a period of domiciliary or nursing home care for which 
pension 
was reduced under paragraph (e)(1) of this section.
    (3) Where improved pension is being paid to a married Veteran 
at the 
rate prescribed by 38 U.S.C. 1521(b) all or any part of the rate 
payable 
under 38 U.S.C. 1521(c) may be apportioned for a spouse as 
provided in 
Sec. 3.454(b).

    (4) For the purposes of paragraph (e)(1) of this section, if 
a 
Veteran is furnished hospital care by VA and then is transferred 
to VA-
furnished nursing home or domiciliary care, the period of 
hospital care 
shall not be considered as nursing home or domiciliary care. 
Transfers 
from VA-furnished nursing home or domiciliary care to VA-
furnished 
hospital care then back to nursing home or domiciliary care shall 
be 
considered as continuous nursing home or domiciliary care 
provided the 
period of hospitalization does not exceed six months. Similarly, 
if a 
Veteran is transferred from domiciliary or nursing home to a VA 
hospital 
and dies while so hospitalized, the entire period of VA care 
shall be 
considered as domiciliary or nursing home care. Nursing home or 
domiciliary care shall be considered as terminated effective the 
date of 
transfer to a VA hospital if the Veteran is completely discharged 
from 
VA care following the period of hospitalization or if the period 
of 
hospitalization exceeds six months.
    (5) Effective February 1, 1990, reductions of improved 
pension based 
on admissions or readmissions to VA hospitals or any hospital at 
VA 
expense shall no longer be made except when required under the 
provisions of 38 CFR 3.552.
    (6) The provisions of paragraphs (e) (1) and (2) of this 
section are 
not applicable to any Veteran who has a child, but is receiving 
pension 
as a Veteran without a dependent because it is reasonable that 
some part 
of the child's estate be consumed for the child's maintenance 
under 38 
U.S.C. 1522(b).
    (f) Computation of period. For purposes of computing periods 
of 
hospitalization in paragraph (c) of this section, authorized 
absences of 
96 hours or less will be included as periods of hospitalization, 
and 
those of over 96 hours excluded. Also, for purposes of that 
paragraph, 
periods of treatment or care of 60 total days will be considered 
two 
calendar months of hospitalization and periods of 90 total days 
considered three calendar months, exclusive of authorized 
absences in 
excess of 96 hours.

[portion deleted]

    (h) Hospitalization--(1) General. The reduction required by 
paragraphs (d) and (e), except as they refer to domiciliary care, 
shall 
not be made for up to three additional calendar months after the 
last 
day of the third month referred to in paragraphs (d)(2) or (e)(1) 
of 
this section, or after the last day of the month referred to in 
paragraphs (d)(3)

or (e)(2) of this section, under the following conditions:
    (i) The Chief Medical Director, or designee, certifies that 
the 
primary purpose for furnishing hospital or nursing home care 
during the 
additional period is to provide the Veteran with a prescribed 
program of 
rehabilitation under chapter 17 of title 38, United States Code, 
designed to restore the Veteran's ability to function within the 
Veteran's family and community; and
    (ii) The Veteran is admitted to a Department of Veterans 
Affairs 
hospital or nursing home after October 16, 1981.
    (2) Continued hospitalization for rehabilitation. The 
reduction 
required by paragraph (d) or (e) of this section shall not be 
made for 
periods after the expiration of the additional period provided by 
paragraph (h)(1) of this section under the following conditions:
    (i) The Veteran remains hospitalized or in a nursing home 
after the 
expiration of the additional period provided by paragraph (h)(1) 
of this 
section; and
    (ii) The Chief Medical Director, or designee, certifies that 
the 
primary purpose for furnishing continued hospital or nursing home 
care 
after the additional period provided by paragraph (h)(1) of this 
section 
is to provide the Veteran with a program of rehabilitation under 
chapter 
17 of title 38, United States Code, designed to restore the 
Veteran's 
ability to function within the Veteran's family and community.
    (3) Termination of hospitalization for rehabilitation. 
Pension in 
excess of $60 monthly or $90, if reduction is under paragraph 
(e)(1) 
payable to a Veteran under this paragraph shall be reduced the 
end of 
the calendar month in which the primary purpose of 
hospitalization or 
nursing home care is no longer to provide the Veteran with a 
program of 
rehabilitation under chapter 17 of title 38, United States Code 
designed 
to restore the Veteran's ability to function within the Veteran's 
family 
and community.

    (i) Certain Veterans and surviving spouses receiving 
Medicaid-
covered nursing home care. Effective November 5, 1990, and 
terminating 
on September 30, 2011, if a Veteran having neither spouse nor 
child, or 
a surviving spouse having no child, is receiving Medicaid-covered 
nursing home care, no pension or death pension in excess of $90 
per 
month shall be paid to or for the Veteran or the surviving spouse 
for 
any period after the month in which the Medicaid payments begin. 
A 
Veteran or surviving spouse is not liable for any pension paid in 
excess 
of the $90 per month by reason of the Secretary's inability or 
failure 
to reduce payments, unless that inability or failure is the 
result of 
willful concealment by the Veteran or surviving spouse of 
information 
necessary to make that reduction.


Sec. 3.552  Adjustment of Allowance For Aid and Attendance.

    (a)(1) When a Veteran who is already entitled to the aid and 
attendance allowance is hospitalized, the additional compensation 
or 
increased pension for aid and attendance shall be discontinued as 
provided in paragraph (b) of this section except as to 
disabilities 
specified in paragraph (a)(2) of this section. (See paragraph (k) 
of 
this section for rules applicable to a Veteran who establishes 
entitlement to the aid and attendance allowance on or after date 
of 
admission to hospitalization).
    (2) The allowance for aid and attendance will be continued 
during 
hospitalization where the disability is paraplegia involving 
paralysis 
of both lower extremities together with loss of anal and bladder 
sphincter control, or Hansen's disease, except where 
discontinuance is 
required by paragraph (b)(2) of this section. In addition, in 
pension 
cases only, the aid and attendance allowance will be continued 
where the 
pensionable disability is blindness (visual acuity \5/200\ or 
less) or 
concentric contraction of visual field to 5 degrees or less. 
Awards are, however, 
subject to the provisions of Sec. 3.551 (except where the 
disabling 
condition is Hansen's disease).
    (3) Additional compensation for dependents under Sec. 
3.4(b)(2) is 
payable during hospitalization in addition to the rates 
authorized by 
this section. The rates specified will also be increased by 
amounts 
authorized under 38 U.S.C. 1114(k) based on independently ratable 
disability, subject to the statutory ceiling on the total amount 
of 
compensation payable as set forth in Sec. 3.350(a).
    (b)(1) Where a Veteran is admitted for hospitalization on or 
after 
October 1, 1964, the additional compensation or increased pension 
for 
aid and attendance will be discontinued effective the last day of 
the 
month following the month in which the Veteran is admitted for 
hospitalization at the expense of the Department of Veterans 
Affairs.
    (2) When a Veteran is hospitalized at the expense of the 
United 
States Government, the additional aid and attendance allowance 
authorized by 38 U.S.C. 1114(r) (1) or (2) will be discontinued 
effective the last day of the month following the month in which 
the 
Veteran is admitted for hospitalization.
    (3) Where a Veteran affected by the provisions of paragraph 
(b) (1) 
and (2) or paragraph (k) of this section is discharged or 
released from 
the hospital against medical advice or as the result of 
disciplinary 
action, and is readmitted to such hospitalization within 6 months 
after 
that date, the allowance, additional compensation, or increased 
pension 
will be discontinued effective the day preceding the date of 
readmission. A readmission 6 months or more after such discharge 
or 
release will be considered as a new admission.
    (c) Reduction will not be made where the same monthly rate of 
compensation would be payable without consideration of need for 
regular 
aid and attendance. This can only be determined after careful 
review of 
the current maximum entitlement without regard to any amount for 
aid and 
attendance.
    (d) Where entitlement by reason of need for regular aid and 
attendance is the basis of the monthly rate under 38 U.S.C. 
1114(1) the 
award will be reduced to the rate payable under 38 U.S.C. 
1114(s).
    (e) Where a Veteran is in receipt of section 306 pension, the 
aid 
and attendance allowance shall be reduced to the housebound rate 
of $61 
monthly (or $76.25 if the Veteran was age 78 or older on December 
31, 
1978). Where a Veteran is in receipt of old-law pension, the 
total 
amount payable shall be reduced to $100 monthly. Where a Veteran 
is in 
receipt of improved pension, the applicable aid and attendance 
rate 
shall be reduced to the otherwise applicable rate under 38 U.S.C. 
1521(e). No reduction shall be made, however, for any case 
involving the 
disabilities specified in paragraph (a)(2) of this section.
    (f) Where entitlement to the rate in 38 U.S.C. 1114(o) is 
based in 
part on need for regular aid and attendance reduction because of 
being 
hospitalized will be to the rate payable for the other conditions 
shown.
    (g) Where a Veteran entitled to one of the rates under 38 
U.S.C. 
1114 (l), (m), or (n) by reason of anatomical losses or losses of 
use of 
extremities, blindness (visual acuity 5/200 or less or light 
perception 
only), or anatomical loss of both eyes is being paid compensation 
at the 
rate under 38 U.S.C. 1114(o) because of entitlement to another 
rate 
under section 1114(l) on account of need for aid and attendance, 
the 
compensation will be reduced while hospitalized to the following:
    (1) If entitlement is under section 1114(l) and in addition 
there is 
need for regular aid and attendance for another disability, the 
award 
during hospitalization will be at the rate under 38 U.S.C. 
1114(m) since 
the disability requiring aid and attendance is 100 percent 
disabling.
    (2) If entitlement is under section 1114(m), at the rate 
under 38 
U.S.C. 1114(n).
    (3) If entitlement is under section 1114(n), the rate under 
38 
U.S.C. 1114(o) would be continued, since the disability 
previously 
causing the need for regular aid and attendance would then be 
totally disabling entitling the Veteran to the maximum rate under 
38 
U.S.C. 1114(p).
    (h) If, because of blindness, a Veteran requires regular aid 
and 
attendance, but has better vision than ``light perception only'' 
the 
award under 38 U.S.C. 1114(m) will be reduced while hospitalized 
to the 
rate payable under 38 U.S.C. 1114(1).
    (i) If the disability meets the aid and attendance 
requirements of 
38 U.S.C. 1114(l) and the intermediate or next higher rate was 
assigned 
for disability independently ratable at 50 percent or 100 
percent, the 
award based on such entitlement will be reduced because of 
hospitalization to the amount payable under 38 U.S.C. 1114(s).
    (j) The section 306 pension aid and attendance allowance 
authorized 
by Sec. 3.252(f) is subject to reduction for hospitalization 
under the 
provisions of this section in the same manner as the regular 
section 306 
pension aid and attendance allowance. The amount payable shall 
not be 
reduced to less than the housebound rate of $61 monthly (or 
$76.25 
monthly if the Veteran was age 78 or older on December 31, 1978).
    (k)(1) This paragraph is applicable to hospitalized Veterans 
who 
were not entitled to the aid and attendance allowance prior to 
hospital 
admission but who establish entitlement to it on or after the 
date of 
hospital admission.
    (2) If the effective date of entitlement to the aid and 
attendance 
allowance is on or after the date of admission to 
hospitalization, the 
aid and attendance allowance shall not be paid until the date of 
discharge or release from hospitalization, unless the aid and 
attendance 
allowance is based on a disability specified in paragraph (a)(2) 
of this 
section. If the aid and attendance allowance is based on a 
disability 
specified in paragraph (a)(2) of this section, the aid and 
attendance 
allowance shall be paid during hospitalization.
    (3) If the aid and attendance allowance is not payable to a 
Veteran 
under paragraph (k)(2) of this section, the Veteran shall receive 
the 
appropriate reduced rate under paragraphs (d) through (j) of this 
section while hospitalized.

The Board finds that in this instance, the law and regulations 
are incontrovertible.  Under 38 C.F.R. § 3.552, special monthly 
pension is subject to reduction from the aid and attendance level 
of benefits due to hospitalization.  The regulation which 
contains the provisions providing an exception which is 
applicable when there is a hospitalization for rehabilitation 
purposes is 38 C.F.R. § 3.551 which applies only to reductions 
involving housebound benefits.  In other words, 38 C.F.R. § 3.551 
does not prevent reduction from the aid and attendance level of 
benefits to the housebound level of benefits, as was done in the 
present case.  It only prevents reduction of the housebound 
benefits, which was ultimately not done in the present case.  
Accordingly, the Board concludes that reduction of payment of 
pension benefits from the aid and attendance rate to the 
housebound rated based on hospitalization at a Department of 
Veterans Affairs facility from April 21, 2006 to August 8 2006 
was proper.  


ORDER

Reduction of payment of pension benefits from the aid and 
attendance rate to the housebound rated based on hospitalization 
at a Department of Veterans Affairs facility from April 21, 2006 
to August 8, 2006, was proper.  The appeal is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


